Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 12-23-2020 Amendment was received.  Claim 15-17 were amended.  Claims 1-20 were pending.  Claims 9-14 are withdrawn.  Claims 1-8 and 15-20 examined in this action. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
In re Claim 15, “a plurality of first centering members ramped in a first annular direction, each of the plurality of first centering members having a first conical surface in a cross-section,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Applicant teaches cone surface #150 cooperating with cone surface #86.  The Examiner notes that surface #150 is on the spool (see Fig. 5), whereas surface #86 is on the housing.  While Applicant arguably teaches multiple cone surfaces #150 (only one #150 surface is shown in in Fig. 5, but there appears to be multiple cone surface #150 in Fig. 5), none of the figures disclose multiple cone surface #86.  As best understood, cone surface #86 is an annular ring located on retainer #46.  A single annular ring cannot be multiple members.  Nowhere in the text of Applicant’s disclosure is there a teaching of multiple second centering members on retainer #46.  As such, “a plurality of first centering members ramped in a first annular direction, each of the plurality of first centering members having a first conical surface in a cross-section,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 16-20 are rejected due to their dependence to Claim 15. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 15, “a plurality of first centering members ramped in a first annular direction, each of the plurality of first centering members having a first conical surface in a cross-section,” is indefinite.  Surface #86 in Applicant’s disclosure is a single annular ring.  It is unclear how a single annular ring can be a plurality of centering members on the housing.  In other words, it is unclear what structure is being claimed by “a plurality of first centering members ramped in a first annular direction, each of the plurality of first centering members having a first conical surface in a cross-section.”  The claims were examined as best understood. Appropriate correction is required. 

Allowable Subject Matter
Claim 1-8 are allowed.
In re Claim 1, none of the cited art, along or together, teaches “an intermediate flange extending around the central portion between the first flange and the second flange, the intermediate flange being in a third plane, the third plane being oriented at a 

It is to be noted that claims 15-20 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

Response to Arguments
 In re Claim 15, applicant has claimed two sets of conical surfaces each having a plurality of first or second centering members.  In other words, Claim 15, requires a plurality of centering members on the spool and a plurality of centering members on the housing.  As noted above, the specification does not teach a plurality of centering members on the housing, only on the spool (surface #150).  Surface #86 is an annular 
The Examiner maintains that White teaches two cooperating conical surfaces.   The Examiner notes that conical surface was not provided with a special definition.  Further, the Examiner notes that conical surface is broader than the term cone, as Applicant’s conical surfaces are not in the shape of a cone.  For example, Applicant’s conical surfaces do not include a point, which is required for a cone.   As such, the ordinary meaning applies.  Conical means: Of, relating to, or shaped like a cone.  Here, the combination of surfaces of #68, in White, relate to a shape of a cone, under the broadest reasonable interpretation. 
In addition, the Examiner notes that spool #12 further contains lower conical end #69.  As such, the spool defines a second conical surface (see Fig.4, #69) cooperating with the first conical surface to center the spool during movement of the spool toward and in a position relative to the housing assembly (see Col. 10, ll. 11-36 – under the broadest reasonable interpretation, the conical surface #69 and the conical surface #66 create a system that helps center the spool and the housing assembly in White. The Examiner notes that “cooperating” does not require contacting. As discussed in Col. 10, ll. 11-36, these surfaces cooperate to align the device).  
Further, Examiner notes that White teaches that while Ribs #68 are preferred, White also discloses an embodiment with an annual surface (see Col. 10, ll. 22-26).  In other words, White teaches that an older embodiment had a spool defining a second conical surface (downward facing annular surface) cooperating with the first conical surface to center the spool during movement of the spool toward.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724